                                                                                 FILED
                                                                               IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                               US DISTRICT COURT E D.N.Y
EASTERN DISTRICT OF NEW YORK                                                     DEC 11 2019
-----------------------------------------------------------------------X   *                      *
ZHENKAI SUN, WEI GAO, YANGYANG GAO, and
CHARLES CHIPENGULE, on behalf ofthemselves                                 BROOKLYN OFFICE
and others similarly situated,

                          Plaintiffs,                                          ORDER
                                                                               16-CV-4840 (WFK) (LB)
                 V.

SUSHI FUSSION EXPRESS, INC., dlb/a Sushi Fussion,
MICHAEL YAGUDAEV, SUSHI FUSSION LLC, dlbla
Sushi Fussion, SUSHI FUSSION OF KINGS HWY, INC., :
dlbla Sushi Fussion, LEVA KATANOV, LEVI
KATANOV, LEO KATANOV, SUSHI FUSSION
FIVETOWN INC., d/bla Sushi Fussion,
SUSHI FUSSION OF 47TH STREET INC., dlb/a Sushi
Fussion, SUSHI FUSSION OF FOREST
HILLS INC. , dlb/a Sushi Fussion, SUSHI FUSSION OF
NYC INC., dlb/a Sushi Fussion, and HIBACHI EXPRESS :
MAIN ST. INC., dlbla Hibachi Express,

                          Defendants.
-----------------------------------------------------------------------X
WILLAM F. KUNTZ, II, United States District Judge:

         Before this Court are Defendants' Motion to Dismiss Plaintiffs Second Amended

Complaint, ECF No. 71, and Defendants' Motions for Summary Judgment, ECF Nos. 121-22,

124. As an initial matter, the Court finds, after careful review of the motion papers and

construing the facts in the light most favorable to Plaintiffs, Plaintiff has plead sufficient facts to

withstand dismissal. The Court further finds there are genuine issues of material fact precluding

summary judgment.

         Accordingly, the Court hereby DENIES Defendants' Motion to Dismiss, ECF No. 71,

and Defendants' Motions for Summary Judgment, ECF Nos. 12 1-22, 124, in their entirety.
                                                                                          i




                                                                                          f




       The Clerk of Court is respectfully directed to terminate the motions pending at ECF ~os.

71, 121, 122, and 124.




                                                                 s/WFK

                                                   UNITED STAT
Dated: December 10, 2019
       Brooklyn, New York




                                              2
